   Case 1:19-cr-00059-LO Document 231 Filed 07/20/21 Page 1 of 2 PageID# 2016



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


UNITED STATES OF AMERICA
                                                         No. 1:19-cr-59
       v.
                                                         The Honorable Liam O’Grady
DANIEL EVERETTE HALE,

                        Defendant.


                          NOTICE OF FILING OF MOTION TO SEAL

       The United States, through its undersigned counsel, filed the Government’s Motion to Seal,

with accompanying legal authority, along with a proposed sealing order, pursuant to Local Rule of

Court 49(D) and (E) of the Local Criminal Rules for the United States District Court for the Eastern

District of Virginia.

                                             Respectfully Submitted,

                                             Raj Parekh
                                             Acting United States Attorney

                                     By:            /s/
                                             Alexander P. Berrang
                                             Gordon Kromberg
                                             Assistant United States Attorneys
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3981
                                             Email: alexander.p.berrang@usdoj.gov
                                             Email: gordon.kromberg@usdoj.gov

                                             Heather Schmidt
                                             Senior Trial Attorney
                                             National Security Division
                                             U.S. Department of Justice
                                             950 Pennsylvania Avenue, NW
                                             Washington, DC 20530
                                             heather.schmidt@usdoj.gov
   Case 1:19-cr-00059-LO Document 231 Filed 07/20/21 Page 2 of 2 PageID# 2017



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing to counsel of record

in this case. I also provided an electronic copy to all counsel of record by means of electronic mail.


                                              Respectfully Submitted,

                                              Raj Parekh
                                              Acting United States Attorney

                                      By:            /s/
                                              Alexander P. Berrang
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: alexander.p.berrang@usdoj.gov




                                                   2
